Citation Nr: 1629040	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-43 339	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to an effective date prior to November 25, 2009, for the grant of service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 2002 to December 2006.  The issues of service connection for back and knee disabilities are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  The issue of service connection for a neck disability is on appeal from a January 2010 rating decision.  The issue regarding the effective date for the award of service connection for IBS is on appeal from a July 2012 rating decision.  In May 2015, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In May 2016, the Board obtained an advisory medical opinion from the Veterans Health Administration (VHA).  (The Veteran also initiated an appeal regarding service connection for internal hemorrhoids.  That claim was granted in a December 2012 rating decision and is no longer on appeal.)

[The Board acknowledges that the Veteran did not initiate a timely appeal of the March 2007 rating decision, and that the matters of service connection for back and knee disabilities were previously considered as claims to reopen based on new and material evidence.  However, upon review of the record, the Board found that in August 2007, well within one year following the March 2007 rating decision denials of the claims, the Veteran received a VA referral for physical therapy based on chronic back and knee pain.  This record was constructively received as of the date it was created.  As the claims were denied in March 2007 based on a lack of diagnosed disability, the August 2007 VA treatment record (noting referral for treatment of back and knee disabilities) constitutes new and material evidence (constructively) received prior to the expiration of the appeal period, which tolls the finality of the March 2007 rating decision.  See 38 C.F.R. § 3.156(b).  Consequently, those claims remained pending, and have been captioned as such, above.]

The issues of service connection for back, neck, and bilateral knee disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.  


FINDINGS OF FACT

1.  The Veteran was discharged from active duty on December 14, 2006; a March 2007 rating decision denied service connection for IBS based essentially on a finding that there was no evidence of chronic disability.

2.  Evidence (constructively) received within one year of the March 2007 rating decision shows that the Veteran was treated for gastrointestinal complaints ultimately diagnosed as IBS; relates to an unestablished fact needed to substantiate the claim of service connection for IBS; and raises a reasonably possibility of substantiating such claim.


CONCLUSION OF LAW

An earlier effective date of December 15, 2006 is warranted for the grant of service connection for IBS.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.156(b); 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA notice and assistance requirements apply to the claim decided herein.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of such requirements on this matter; any notice error or duty to assist omission is harmless.
A July 2012 rating decision granted the Veteran service connection for IBS effective November 25, 2009, the date VA received his request to reopen the claim.  He seeks entitlement to an earlier effective date, based on his November 2006 initial claim for a "colonic/rectal condition."

The Veteran's claim of service connection for a "colonic/rectal condition" (later diagnosed as IBS) was initially denied in a March 2007 rating decision.  Evidence of record at that time included the Veteran's service treatment records (STRs), noting treatment for symptoms of constipation and rectal bleeding, and a December 2006 VA examination report that did not provide a relevant diagnosis.  

The Veteran did not initiate an appeal (by filing a timely notice of disagreement) of the March 2007 rating decision.  However, review of his VA postservice treatment records found that in June 2007, he reported symptoms, including nausea and abdominal distress, that required treatment in the emergency room (ER).  This evidence was new, in that it was not part of the record at the time of the March 2007 denial, and material, in that it supported the Veteran's contention that he had a gastrointestinal (GI) disability.  Thus, this evidence raised a reasonable possibility of substantiating the claim.  As it was (constructively) received within one year of the March 2007 rating decision, it tolled the finality of that decision.  See 38 C.F.R. § 3.156(b).  Consequently, the matter has remained pending since that time.  

(Subsequent October 2008 and June 2009 rating decisions determined that no new and material evidence had been submitted to reopen the previously denied claim.  As these rating decisions did not address the issue on the merits, they did not subsume the March 2007 rating decision and need not be discussed further.)  

The Board has determined that the claim received in November 2006 remained pending until service connection was granted in the July 2012 rating decision on appeal.  What remains to be determined is when entitlement arose.  See 38 C.F.R. § 3.400.

In May 2016, the Board obtained a VHA expert advisory opinion on this matter.  The consulting expert reviewed the record, to include lay testimony evidence from fellow servicemembers (including a superior officer) documenting that the Veteran experienced significant GI symptoms during service that prevented his participation in some combat operations.  (The Board sees no reason to question the credibility of this lay testimony.)  Based on review of the record, to include lay and medical evidence, the expert concluded that the Veteran's GI symptoms, service-connected as IBS, "began rather early in his deployment," i.e., they had their onset during his active service.  This is the only medical evidence of record addressing the specific question at issue here (i.e., onset of service-connected IBS).

As noted above, the finality of the initial March 2007 rating decision denying service connection for GI disability was tolled due to the (constructive) receipt of new and material evidence.  Thus, the Veteran's claim seeking service connection for such disability has been pending since his separation from service (based on his November 2006 claim).  The pertinent medical evidence of record indicates that the Veteran's now service-connected IBS had its onset during active service; his entitlement to service connection (pursuant to a claim filed prior to discharge from service) arose on the first day he became eligible for compensation (the day following the date of his discharge).  Consequently, the Veteran is entitled to an effective date of the day following his separation from service (the earliest effective date permitted by law).  See 38 C.F.R. § 3.400(b)(2)(i).  As the Veteran was separated from active duty service on December 14, 2006, an earlier effective date of December 15, 2006, is warranted for the award of service connection for his IBS.


ORDER

An earlier effective date of December 15, 2006, is granted for the award of service connection for IBS, subject to the regulations governing payment of monetary awards.





REMAND

It appears that the Veteran receives ongoing VA treatment for the neck, back, and knee disabilities remaining at issue.  His most recent (VA) treatment records in the file are from December 2012.  As updated records of treatment since may contain pertinent information, and because VA treatment records are constructively of record, they must be sought.

Neck Disability

The Veteran has a diagnosis of degenerative changes at C6-C7.  (See September 2008 VA MRI report.)  He asserts that such disability began during, and is related to, his active service, to include parachute jumps and sitting in a "sling" in the turret of a Humvee therein, and that symptoms have persisted since then.  His DD Form 214 shows that he received CIB and parachutist badges (connoting service in combat and completion of multiple jumps); he is competent to report symptoms of pain.  As he has a current disability, symptoms of which he reports have persisted since documented combat/parachutist service, the Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and that development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Back and Knee Disabilities

Prior VA examinations have resulted in diagnoses of back and knee strain, apparently based solely on the Veteran's lay reports of pain; no functional impairment was noted on examination.  Service connection may not be granted for pain alone, without underlying disability.  Thus, those examination reports do not support the Veteran's claims.

However, review of the Veteran's VA treatment records suggestsw that he is being treated for an underlying disability that has not yet been identified.  (See, e.g., May 2010 VA treatment record (noting that the Veteran's complaints of back and knee pain were responsive to treatment for arthritis, and that diagnoses of fibromyalgia and somatization disorder should be considered) and March 2010 VA treatment record (noting that a rheumatologist advised the Veteran that it could take years to reach a diagnosis.)  On May 2011 VA examination, the examiner opined that the Veteran's back and knee pain was not due to service, to include consideration of a chronic undiagnosed illness.  However, the examiner did not address the Veteran's on-going rheumatology treatment or provide rationale for the opinion regarding undiagnosed illness, that opinion is inadequate for rating purposes.

On remand, an additional medical opinion with rationale should be sought to determine, to the extent possible, the nature and etiology of the Veteran's back and knee disabilities, to include consideration of fibromyalgia, somatization disorder, and chronic undiagnosed illness.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for neck, back, and knee disabilities (i.e., those not already associated with his claims file).

2.  After the above development is completed, the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his neck disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and pertinent findings must be noted in detail.  

Based on review of the record and examination of the Veteran the examiner should identify the diagnosis and most likely etiology for the disability.  Regarding each neck disability entity diagnosed the examiner should opine whether it is at least as likely as not (a 50% or better probability) related to an injury sustained in service, (to include from service in combat) or from parachute jumps/landings?  If the neck disability is deemed to be unrelated to service, the examiner must identify the etiology considered more likely, and explain why that is so.  The opinion must reflect consideration of the Veteran's lay testimony/statements to the effect that he has had continuing neck complaints ever since service.    

The examiner must include rationale with all opinions, citing to supporting clinical data/medical literature as appropriate.

3.  The AOJ should also arrange for the Veteran to be examined by a rheumatologist to determine the nature and etiology of his back and knee disabilities.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record (to specifically include his lay statements regarding continuity of symptomatology) the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each current back and knee disability entity shown/found.

(b) Please identify the likely etiology for each back and knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, to include service in combat and/or parachute jumps/landings therein, a November 2004 fall on the ice, a December 2004 right knee injury, or as part of a chronic multisymptom unexplained illness?

The examiner must comment on the medical evidence of record, to include prior diagnoses of back and knee strain, treatment by a VA rheumatologist, and suggestions that fibromyalgia or somatization disorder should be considered.  

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

4.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


